Citation Nr: 1332283	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  10-16 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial compensable rating for residuals of a right ankle sprain.

2.  Entitlement to an initial compensable rating for residuals of a postoperative left ankle sprain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel




INTRODUCTION

The Veteran served on active duty from May 1986 to September 1986, June 1987 to March 1996, January 2003 to July 2004, and July 2008 to August 2009. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the September 2013 statement, the Veteran's representative stated that the Veteran's service-connected right and left ankle disabilities have worsened since his last VA examination in July 2008.  Where the Veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  In light of the Veteran's contentions of a worsened condition and the five year time lapse since the last VA examination, a new VA examination is necessary to assess the current severity of the Veteran's claims.  See 38 C.F.R. § 3.327(a).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any impairment related to the Veteran's right and left ankle disabilities.  The claim folder must be made available to and reviewed by the examiner.

All pertinent symptomatology and findings are to be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Provide range of motion of dorsiflexion and plantar flexion for the right and left ankles, expressing all findings in degrees and noting the degree where painful motion.  Note the presence, or absence, of (i) ankylosis of the subastragalar or tarsal joint, noting poor or good weight-bearing position; (ii) malunion of the os calcis or astragalus, noting marked or moderated deformity; and (iii) astragalectomy.  Indicate whether the right and left ankles exhibit weakened movement, excess fatigability, or incoordination during flare ups or upon repetitive use.  This determination should be expressed in terms of the degree of additional range of motion lost, i.e., the extent of his pain-free motion.

The examiner must indicate the impact the Veteran's right and left ankle disabilities have on his ability to secure or follow a substantially gainful occupation.

Finally, the examiner must provide an opinion as to whether the Veteran required convalescence for recovery from the April 2007 left ankle surgery.  The examiner must state whether the treatment of service-connected left ankle disability resulted in: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, recent amputation stumps, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); and/or (3) Immobilization by cast, without surgery, of one major joint or more.  

The examiner must provide a complete rationale for any opinion given without resorting to speculation, resolving any conflicting medical opinions.

2.  Then, readjudicate the appeal.  If either benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


